     Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 1 of 16




 UNITED STATES DISTRJCT COURT
 SOUTHERN DISTRJCT OF NEW YORJ<



UNITED STATES OF AMERICA,


V.                                   No. 1: 19-cr-429 (PAE)

LARRY D. MEYERS,

     Defendant.



      SENTENCING MEMORANDUM ON BEHALF OF LARRY D. MEYERS




                                     Jonathan R. Marx (admitted pro hac vice)
                                     Casey E. Lucier (admitted pro hac vice)
                                     Louis D. Greenstein (admitted pro hac vice)
                                     McGuire Woods LLP
                                     434 Fayetteville Street, Suite 2600
                                     Raleigh, NC 27601
                                     Phone: (919) 755-6600
                                     Fax: (919) 755-6699

                                     Counsel for Defendant
         Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 2 of 16




         A Marine Corps veteran, husband, father of three school-age children, and until recently a

successful businessman, Larry Meyers comes before this court at age 53 as a first time offender

after pleading guilty to an antitrust violation. He fully accepted responsibility for his misconduct

early,                                                                      . Mr. Meyers admitted

his actions, knows that he acted wrongly, and is prepared to accept the consequences of his

wrongdoing.

         Mr. Meyers, through counsel, respectfully requests that the Court grant him a downward

departure or variance from the advisory Guidelines range, and sentence him to a non-custodial

sentence. Mr. Meyers submits this Sentencing Memorandum in advance of his sentencing

hearing on November 21, 2019 to explain why the Probation Officer's recommendation of time

served, no fine, and supervised release is sufficient but no greater than needed to achieve the

statutory purposes of sentencing under 18 U.S.C. § 3553(a).

         In short, Mr. Meyers' history and characteristics, the circumstances of the offense, and

the need to avoid unwarranted disparities all weigh against a sentence of incarceration. Nor do

the considerations of§ 3553(a)(2) compel such a sentence. Mr. Meyers pied guilty to a non-

violent offense, conspiracy to violate the Sherman Act, that results in sentences of probation or

home confinement more frequently than incarceration. The government is not recommending

incarceration. Moreover, Mr. Meyers is a respected member of his community with a previously

unblemished history of military and community service. Mr. Meyers' family is already under

financial strain from the consequences of his actions, including the loss of his job, and Mr.

Meyers is the primary (and until recently, sole) breadwinner for his family. In these

circumstances, the statutory purposes of sentencing and the interests of justice are best served by

keeping Mr. Meyers in the community, where he will work to continue providing for his family.



                                                  2
          Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 3 of 16




    I.       Characteristics of the Defendant: Personal Background and Employment

         Larry Meyers, age 53, is a married father of three children who has lived and worked in

New York his entire adult life. Mr. Meyers served in the Marines and was honorably discharged.

He earned his undergraduate and master's degrees in New York at Columbia and Fordham,

respectively. As the letters of support indicate, Mr. Meyers is a valued member of his

community. He is actively involved in his children' s lives and schools, and with his family's

church. Peers regard him as loyal, dependable, and ethical, despite the lapses that brought him

before the Court.

         Following his military service, Mr. Meyers pursued a career in the financial services

industry. Mr. Meyers was until recently the sole breadwinner in his family. His wife, a former

professional violinist who has been the primary caretaker of the Meyers' three children, has

begun giving music lessons, but does not earn enough to support the family.

         After persevering through a series of mergers and resulting layoffs at various banks early

in his career, Mr. Meyers eventually settled into the stock lending business. He became a

specialist in a small segment of the stock lending world known as pre-release ADR trading. He

learned that business at ING Groep NV and BNP Paribas S.A. before taking a job at Banca IMI

Securities Corp. (BISC), the U.S. broker-dealer subsidiary of a large Italian bank. At BISC, Mr.

Meyers was the head of the securities lending desk for fifteen years. After thirteen years, he was

promoted to Managing Director and given the additional title of Head of U.S. Equities.

         As a small broker-dealer, BISC did not benefit from economies of scale. Through Mr.

Meyers, BISC successfully built business relationships with potential counterparties. Mr.

Meyers' hard work, carefully cultivated relationships, and managerial skill allowed him to grow

BISC's stock lending desk considerably. In one performance review, BISC's then-CEO said that



                                                 3
        Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 4 of 16




Mr. Meyers' relationships were BISC's only competitive advantage. Mr. Meyers' desk was

consistently among the most profitable at BISC, and grew to support the employment of several

other traders.

        The collusive communications in the pre-release ADR market that bring Mr. Meyers

before the Court began in 2012, after Mr. Meyers had led the pre-release ADR desk at BISC for

over a decade. BISC terminated Mr. Meyers in 2016 when it closed its entire securities lending

desk.

        Determined to make that setback temporary,

                           , Mr. Meyers built yet another business from scratch. INTL FCStone

hired Mr. Meyers to build a prime brokerage business. He did so with mixed success. Mr.

Meyers was able to develop substantial business, enough to support several traders under him .




                              . INTL FCStone ultimately requested Mr. Meyers's resignation

when the government filed these charges against him, and he obliged. Notably, the prime

brokerage business involved no pre-release ADR trading.

        Mr. Meyers is especially disappointed in his conduct that brings him before the Court

because he strives to be the type of person who speaks out against unethical behavior.

Unfortunately, Mr. Meyers' regrettable choices have cost him his reputation, two jobs, and more.

They have put his freedom and his family's well-being at risk. But Mr. Meyers recognizes his

good f011une that his mistakes have not cost him the love and suppo11 of his family and many

friends, who have helped him stay afloat emotionally and materially during these difficult times.



                                                4
           Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 5 of 16




           Now, hopeful that the Court will permit him to remain in the community, Mr. Meyers

continues to actively seek employment. He has several pending job interviews. He also

provides consulting services whenever the opportunity presents itself, to put his skills to work

and support his family.

    II.        Circumstances of the Offense and Mr. Meyers' Role

           Mr. Meyers acknowledges that his offense is serious. The PSR accurately recounts the

basics of the offense. However, Mr. Meyers respectfully requests that the Court take into

account certain mitigating facts about his offense. In particular, Mr. Meyers did not instigate the

unlawful agreements with other ADR brokers. Rather, Mr. Meyers chose to join those

agreements largely in reaction to a newly-aggressive market participant, the Industrial and

Commercial Bank of China Financial Services LLC (ICBCFS). ICBCFS's employees insisted

on cartel behavior and plausibly threatened economic retaliation against market participants who

refused. Although Mr. Meyers joined collusive agreements on a few dividend arbitrage trades

before I CB CFS began threatening other market participants, during the height of the cartel,

ICBCFS was the indisputable ringleader, instigator, and enforcer. Mr. Meyers acceded to these

illegal demands by other market participants for a variety of reasons, all of which he now

recognizes as ill-considered rationalizations. He acknowledges that he should have refused to

participate, even if it meant losing his job due to loss of revenue. Mr. Meyers is now paying the

price for that decision.

    III.      Avoiding Unwarranted Disparities

           The Court's mandate to avoid unwarranted disparities supports a non-custodial sentence

for Mr. Meyers' offense of violating the Sherman Act, as antitrust offenses produce non-

custodial sentences more often than not. In 2018, courts sentenced 53 defendants nationwide for



                                                  5
          Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 6 of 16




antitrust offenses. Of those, only 32% received an active prison sentence. 1 The 2017 figures

prove similar: 31 defendants were sentenced nationwide for antitrust offenses, of whom only

42% received a prison sentence or a split sentence.2 Recently, even two defendants convicted

after trial of LIB OR manipulation - a competition offense with a far greater effect on the

financial markets - avoided prison time. See e.g., United States v. Connolly, 1: 16-cr-3 70

(S.D.N.Y.) (home confinement for two defendants convicted at trial of fraud for LIBOR-rigging

and released on bond during pendency of case).

          Sentencing Mr. Meyers to time served and supervised release will not produce an

unwarranted disparity with other defendants. Rather, as courts have recognized, non-custodial

sentences in antitrust cases are fully appropriate when warranted, as here, by the circumstances.

Mr. Meyers' early guilty plea, lack of criminal history, demonstrated remorse, strong community

ties,



    IV.      The PSR and Explanation of Volume of Commerce Calculations

          Mr. Meyers does not have any objections to the final PSR, but does have one

clarification. PSR Paragraph 23 implies that the CEO of Banca IMI Securities Corp. approached

Mr. Meyers to discuss the compliance implications of a depositary's move from bilateral

negotiations to auction-style bidding for pre-release ADRs. The converse is true. It was Mr.



1
  Table 4, United States Sentencing Commission Statistical Jriformation Packet, Fiscal Year
2018, Southern District ofNew York at 8, available at
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-sentencing-
statistics/state-district-circuit/2018/nysl 8.pdf (last visited Nov. 4, 2019)

2
 Table 4, United States Sentencing Commission Statistical lriformation Packet, Fiscal Year
2017, Southern District ofNew York at 7, https://www.ussc.gov/sites/default/files/pdf/research-
and-publications/federal-sentencing-statistics/state-district-circuit/2017/nys 17 .pdf (last visited
Nov. 4, 2019)
                                                  6
        Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 7 of 16




Meyers who expressed his concerns within BISC, including to its then-CEO, regarding whether

the depositary's move to an auction system was consistent with securities law compliance. The

Probation Officer's rationale for her sentencing recommendation is clear (and correct) that Mr.

Meyers raised concerns about the auctions to his CEO, not the other way around. See Docket

No. 32, pages 23-24.

        Mr. Meyers also agrees that the Probation Officer calculated the Sentencing Guidelines

correctly. In particular, Mr. Meyers agrees with the volume of commerce calculations under

U.S.S.G. § 2Rl .1 propounded by the government and adopted by the Probation Office. (As the

government notes, the same methodology has been adopted by other sentencing courts in related

cases). The total amount of foreign withholding taxes avoided by engaging in dividend arbitrage

transactions represents the true economic substance of the "volume of commerce" for which Mr.

Meyers should be held responsible. Understanding why this is so requires some explication of

the market for pre-release ADR lending, which we undertake below.

       An American Depositary Receipt, or ADR, is a security issued by a U.S. bank that trades

on a U.S. stock exchange, but represents ownership in a foreign company. ADRs are issued by

U.S.-based "depositary" banks. AD Rs correspond to ordinary shares of the foreign company,

trading on a foreign exchange. Thus, ADRs can be tendered to a U.S. depositary bank in

exchange for ordinary shares of the same company in a foreign market, and foreign ordinary

shares can be tendered in exchange for ADRs in the U.S.

       Normally, a depositary bank releases an ADR only once the corresponding ordinary share

is delivered to the depositary bank's local agent in the foreign market. But a "pre-release" ADR

is different. A depositary releases a pre-release ADR to a U.S. customer before the foreign

ordinary share is delivered to the depositary's local agent in the foreign market. To obtain a pre-



                                                 7
          Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 8 of 16




release ADR in the U.S. a borrower must represent to the depositary bank that it (or a customer

on whose behalf it is acting) beneficially owns the underlying ordinary share in the foreign

market.

          The "pre-release" market developed alongside the ADR market. It began as a way to

ensure liquidity in the ADR market in the case of settlement failures, i.e. where a seller failed to

deliver shares, jeopardizing the purchaser's further obligation to deliver those shares. Once the

trade in the foreign market settled, the pre-release ADR would be returned to the depositary, with

the borrower charged interest and fees.

        But over time, the pre-release ADR lending market evolved so that dividend arbitrage

made up the majority of trades (by revenue). The purpose of dividend arbitrage trades was to

structure ADR lending transactions that rendered dividends exempt from withholding taxes

imposed by the foreign jurisdictions where the corresponding ordinary shares traded. 3

       Dividend arbitrage was an effort to legally avoid those withholding taxes. By borrowing

AD Rs through offshore corporate structures in jurisdictions with favorable tax treaties, or by

placing the ADRs with tax-indifferent borrowers who could certify an exemption from tax

withholding, market participants attempted to lawfully avoid the otherwise-applicable foreign

withholding taxes on ADRs' dividends. Those avoided taxes were captured and functionally



3
  Like the U.S., many European nations impose withholding taxes on outbound dividend income
paid to foreign owners of securities. This is a mechanism for enforcing local tax law against
foreign recipients of passive income, against whom tax enforcement is otherwise difficult or
impossible. The payor - here the securities issuer - is responsible for withholding the taxes at
the source. Thus, a foreign shareholder receiving dividends from a U.S. company could expect
to have a substantial portion of the dividend withheld as U.S. tax, unless a tax treaty lowered the
withholding rate or the recipient was entitled to some other exemption. Similarly, U.S.-based
holders of AD Rs representing ownership of foreign stock issuers can expect to have foreign
taxes withheld on those ADRs' dividends unless there is a legal basis for mitigating the tax
withholding, such as claiming benefits under a tax treaty.


                                                 8
        Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 9 of 16




divided among the multiple institutions involved in the chain of securities lending transactions

that placed the ADR with the tax-advantaged end user. When market participants negotiated

prices for pre-release ADR trades, they did so in "all-in" terms. The gist of "all-in" pricing was

to divide the economic value of the avoided taxes among the links in the chain of lenders.

        Thus, as the government, Probation, and sentencing courts in related cases have all

agreed, the Guidelines volume of commerce in this case is properly based on the avoided taxes

on BISC's pre-release ADR lending trades within the antitrust conspiracy. Mr. Meyers has no

objection to the methodology propounded by the government and Probation Office for

calculating those taxes, or to its application in the PSR.


   ■-




                                                  9
Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 10 of 16




                              10
    Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 11 of 16




-




                                  11
Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 12 of 16




                              12
Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 13 of 16




                             13
          Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 14 of 16




    VI.      Conclusion

          Mr. Meyers is a first time offender with a wealth of mitigating facts in his favor: a non-

violent offense that typically results in non-custodial sentences, a lack of criminal history, an

early guilty plea, family and community support, a record of honorable military service, ■

                                                                            . There is no reason to

believe Mr. Meyers will reoffend or pose a danger to the public. The conduct that brings him

before the Court remains an aberration in his otherwise ethical and well-lived life. The

government does not seek his incarceration, and a seasoned Probation Office does not

recommend it. Their reasoning is sound. Similarly, neither the government nor the Probation

Office seeks a fine, which Mr. Meyers cannot at present pay. Mr. Meyers respectfully requests

that the Court follow the recommendation of the Probation Office and sentence him to time

served, no fine, and a reasonable period of supervised release.




Dated: November 12, 2019                                Respectfully Submitted,


                                                       McGuire Woods LLP
                                                       By:


                                                       Isl Jonathan R. Marx
                                                       Jonathan R. Marx (admitted pro hac vice)
                                                       434 Fayetteville Street, Suite 2600
                                                       Raleigh, NC 27601
                                                       Phone: (919) 755-6600
                                                       Fax:(919)755-6699
                                                       jmarx@mcguirewoods.com




                                                  14
Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 15 of 16




                                   Isl Casey E. Lucier
                                   Casey E. Lucier (admitted pro hac vice)
                                   800 Canal Street
                                   Richmond, Virginia 23219
                                   Phone: (804) 775-7695
                                   Fax: (804) 698-2153
                                   clucier@mcguirewoods.com


                                   Isl Louis D. Greenstein
                                   Louis D. Greenstein (admitted pro hac vice)
                                   McGuire Woods LLP
                                   2001 K Street N.W., Suite 400
                                   Washington, D.C 20006-1040
                                   Phone: (202) 857-2415
                                   Fax: (202) 828-3310
                                   lgreenstein@mcguirewoods.com


                                   Counsel for Defendant




                              15
       Case 1:19-cr-00429-PAE Document 34 Filed 11/12/19 Page 16 of 16




                                      Certificate of Service


       I hereby certify that on November 12, 2019, I caused a copy of the foregoing document to

be filed on the ECF system of the Com1, which will serve a copy on all counsel of record. In

addition, I served a copy on counsel for the United States via email.



                                                     Is/ Jonathan R. Marx
                                                     Jonathan R. Marx (admitted pro hac vice)
                                                     434 Fayetteville Street, Suite 2600
                                                     Raleigh, NC 27601
                                                     Phone: (919) 755-6600
                                                     Fax: (919) 755-6699
                                                     jmarx@mcguirewoods.com




                                                16
